Title: To Thomas Jefferson from De Brahm, 9 March 1789
From: Brahm, John de
To: Jefferson, Thomas



Sir
Coblence sur le Rhin le 9 du Mars 1789.

Mr. John Rutledge Junr. of Charleston, whom I had the great Pleasure of seeing here a little While, about seven Months ago, directed me to send my Letters &c. for him to your Excellency, who would be pleased to forward them further; I therefor take the Liberty of addressing you this with the Request to forward it to him. It contains besides my Letter, ten Plans of Battles of the sevenyears War, which are to be continued to 42 Plans, as the inclosed Annonce further explains. If your Excellency should likewise take Pleasure in this Work, I will upon your Order have the Honor to send another Set. From Mr. Rutledge I should wish to know soon, whether he choses the Continuance of them, in Order to subscribe in Time, or else they will be dearer or perhaps not to be had.

By this Opportunity I would make a Request to your Excellency about my Demands on the united States of America. Of the Sum of 35212.4 Livres de Fr. of which I was to draw annual, Interest at 6 p.Ct. at Mr. Grand’s Banker at Paris, I only received to this Day one Years (1784) Interest. I would therefor beg the Favour of your Excellency to enquire into this Matter, whether I have not been wronged by some Person or other. As I have served the whole War in America and quitted therefor the Service I was in here befor, I find it hard to be deprived also of this Indemnification.
In Expectation of a Redress I have the Honor to be with great Respect Your Excellency’s most obedt. humble Servant

de Brahm Lieutt. Colon. Ingenieurau Service des E. U. de l’Amerique

